67

                                                          -   -


OFFICE   OF THE AITORNEY   GENERAL   OF TEXAS
                    AUSTIN




                      '8 Annotatab Clrll Statuta8,   a8
I_
Son. 6. X. Filler, pa60 2


     per nanth. Prorl484 that in oountlor h8ring 8
                                                                     ‘;.   68




        pul8tlon of not lo** than thirty-fir8 thouwind
     r35,000) ~4 not aOr8 tb Ali&htr thousand (60,000)
     an4 0ontaM.n~    a oity oi aor than Want -nine
     thouund (29,000) population, oa* jur8nli8 olfloer
     may b0 appoint06 br th* Commie8lonar8~    Court, rhea
     in thdr opinion    tha 8~~;008  or ruoh orrioor      18
     n*o484, who88 mmla~ shmU not oxowl Two Hundred
     DolL8r8 ($200) per month an4 a x nr erno tto lx o 884
     TWO Xuadr84 ad lfrtf Dollars (r 250) per year, Ur4
     aa In ruoh oouatl~* thr Comdrdonora~ court          uy
     lppolnt an l**l*tant to tha mid     jur*nilr orrioor,
     whoa in thrlr opinion 8uoh 88818t8nt ir n808888rFJ
     Who80 aalarp lh811 not lroood Oao Hun4re4 8n4 tifty
     Dollar8 (31501 per month. Prort484 further       that,
     in oouutlerhsring 8 pa ulation OS not la** th8a
     twenty   thouran        (20,000 P 8n4 not iarm* thsn   llghty
     thou*snb (gO,OOO), as 8houn by the 1940 todora
     Canrur or any future Foboral Conrur an4 whloh
     ham an ar*rr*r& valuation of taubi* proprrtr of
     not 1808 than Yourtwm bAllion Five   iiunilred Thourand
     Dollar8 (jU,,500 000) and not nor0 than Slxtarn
             Dollar0 t $16,OOO,OOO), on0 juvrr~llrofrioer
     mr,llllon
     a ebyolppolntod by the COmal8alaner8'COUrt, when
     in their judgcwnt luah oifloer  la n*odob, who *hall
     reoeivo a 8alary nd to *x0084 Two XunfArobDollar8
     (b200) per month.


          wS81ar18* 0r pia   jursnllr orfioerr     an4 thalr
     l88l*tant* *hall be rixe4 by the coaml88lonor**
     Court, not to *x0884 th8 8um8 horrln mentioned, ma
     any bill tor th0 lxpmir0a not lxo00ding the 8u.w
     haroln prorid* ior, lhall,~booortlfled by the
     oounty judga       l*
                     bolng neoerury   in th* perforaanor
     or thr duties 0r a 5uronl18 orriarr.   Tha cammie-
     aloner** Court of the oounty 8hall prorid* tha
     neooraary fun48 for the pa$moLitOS ularlor an4
     l~p 0n808or the 5~~8n110 orrloorr pwt48a  ror ln
     thin Aot.+ * +"
Hon. 9. Mb Plller, pa40 3


     Th8 rboro guoto4 prrtr 0s 8814 Artlol*
prorl8lon8 48slingwith ths qu88tlon8wk84
opir~lon
       Tsflor County la           thonbr         ruthorirrd
jurOnli8     orriorr    not   to lxoe04    tru     sum    0s       on8 mmu-ou       mm
honty-fire         DOU8rS     ($125)pr     math.
       NO protl8lonis ma48 than&a for                    t&o       ppMt    or .sR~@@@
to    rot th8 bsn8rit 0s juruu8
      or                                          0rri00r8          to lwntios 8itorto4
88 Taylor count  18 th0nrore,               Tlfkr         Gout7 ournot  py ta or
for    thr   b0mit     0s it8 JUTS~~        0mnr           uiy 8u8 a8 l~pn808~

                                                               Tours mrf        tsar,

                                                      ATToluGcr 0mswI                CR TNXM
               .
                                                      Br            0,      2z4FL-z
                                                                          fas,‘n.     B00#8tt
                                                               8                    mrirtant